DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  All previous rejections are withdrawn in favor of the below rejections. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The terms “within range”, “accelerating nerve regeneration”, “causing nerve regeneration or improving nerve recovery”  and “enhancing nerve recovery” in claims 14, 24 and 27 are relative terms which renders the claim indefinite. The term terms “within range”, “accelerating nerve regeneration”, “causing nerve regeneration or improving nerve recovery”  and “enhancing nerve recovery” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Regarding the limitation “within range”: it is unclear what applicants range is or could be when placing the lead in a target region.  This could be any metric as it is broadly claimed.   Regarding the limitations “accelerating nerve regeneration”, “causing nerve regeneration or improving nerve recovery”  and “enhancing nerve recovery” it is unclear how much nerve regeneration, improvement or enhancement of recovery or how quickly the nerve regeneration would need to be to meet this limitation; there is no way to know if the nerve was regenerated, or recovered in a faster manner than regeneration or recovery would have been otherwise without the stimulation. 
The remainder of the claims are also rejected in that they depend from previously rejected claims. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14-16, 20, 24 and 26-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flaherty et al. US 2010/0152812 cited in the Final Office action.
Regarding claims 14, 24 and 26-27:   Flaherty discloses a method for stimulating tissue (figures 4-7), comprising: preforming a surgery while utilizing a stimulation device (paragraph 0112 “implanted in the vicinity of damaged and/or severed nerves”); placing a lead within range of a target tissue region, wherein the lead is operatively attached to the stimulating device (paragraph 0112, the leads are shown attached to the stimulation device 100 in figures 1A and 1B); applying a stimulating current to the target tissue region with the lead and the stimulation device before, during OR after the surgery (paragraph 0113 “may initiate nerve regeneration treatments” and “electrical stimulation”), and accelerating nerve regeneration through the application of the stimulating current to the target tissue region.  Specifically regarding claims 24 and 27; the device of Flaherty can be fully implanted (figure 2A) or it can be partially implanted (figures 2B, 3A and 3B) clearly the device of figures 3A and 3B can be handheld instead of operatively strapped to the patient.  Flaherty is clearly disclosing nerve regeneration (abstract) which would necessarily include enhancing nerve recovery.  
Regarding claim 15:  Flaherty discloses that the leads are placed percutaneously (paragraph 0101).
Regarding claim 16:  Flaherty discloses a partially implanted device in figures 3A and 3B, even if the strap is used the other hand of the user could be placed over the device and held thus this device is clearly capable of being hand-held.   Further these are method claim sets; there is no step in claim 16 which is not previously disclosed in Flaherty.  It is also noted that the implanted device is clearly also small enough to be placed in a hand prior to surgical implantation. 
Regarding claim 20:  Flaherty discloses a system for promoting nerve regeneration (title and abstract) in which the strength of the neural response is measured (paragraph 0119), this determines the extent of nerve damage (paragraph 0119), which is considered to be an excitability threshold.  Paragraph 0119 of Flaherty further teaches that the degree of damage is assessed “relative health of a damaged nerve”, which is considered to be determining if stimulation is appropriate; all steps are post surgery and implantation.  For instance, this encompasses no neural response, which would dictate no treatment, a completely healthy response which also dictates no treatment as well as a degreed response which will result in treatment (see paragraphs 0116 and 0119-120 and figure 4).  
Regarding claim 28: Flaherty discloses a wearable stimulation device (figures 3A and 3B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. US 2010/0152812 cited in the Final Office action in view of Ben David et al. US 2014/0214135 previously recited.
Regarding claims 17-19 and 25:  Flaherty discloses the claimed invention however Flaherty does not specifically disclose placing the stimulation device within a container after surgery, attaching the lead to an external end of a port of the container and attaching the stimulation lead to an internal port and placing the device within a container during surgery or in the operating room.  Ben David however teaches of an external stimulator which is operatively attached to a stimulation lead, both the lead and the stimulator are placed in a sterile bag, as is known in the art the bag will be secured . 

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. US 2010/0152812 cited in the Final Office action.
Regarding claims 21-23:  Flaherty discloses stimulation before and after surgery (figures 4-5 (before), the stimulation is performed after surgery as shown in figures 1-3).  However Flaherty does not specifically disclose during surgery.  It would, however, have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Flaherty to apply stimulation during surgery to detect severed nerves as is shown in figure 5.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULA J. STICE whose telephone number is (303)297-4352. The examiner can normally be reached Monday - Friday 7:30am -4pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H. Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAULA J. STICE
Primary Examiner
Art Unit 3792



/PAULA J STICE/Primary Examiner, Art Unit 3792